ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_05_FR.txt.                                                                                       258




                DÉCLARATION COMMUNE
   DE MM. LES JUGES CANÇADO TRINDADE ET ROBINSON

[Traduction]

   1. En plus de nos opinions individuelles respectives, nous estimons
devoir présenter cette déclaration commune compte tenu de l’importance
que nous attachons au contenu normatif des résolutions de l’Assemblée
générale des Nations Unies s’appliquant à la question traitée dans le pré-
sent avis consultatif. La Cour aurait dû attacher plus d’importance à la
valeur de résolutions essentielles telle que les résolutions 1188 (XII) du
11 décembre 1957, 1514 (XV) du 14 décembre 1960, 2621 (XXV) du
12 octobre 1970 et 2625 (XXV) du 24 octobre 1970. En négligeant ces
résolutions, la Cour a aﬀaibli leur valeur dans le développement, en droit
international général, du droit fondamental à l’autodétermination.

   2. Les résolutions adoptées par l’Assemblée générale avant 1960 1
témoignent d’un engagement ferme en faveur des droits humains fonda-
mentaux : elles aﬃrment la dignité et la valeur de la personne humaine
ainsi que le respect du principe de l’égalité des droits. Ces résolutions ont
jeté les fondations nécessaires à l’élaboration du droit des peuples à dis-
poser d’eux-mêmes, droit qui a trouvé sa formulation déﬁnitive dans la
résolution historique 1514 (XV) de l’Assemblée générale en date du
14 décembre 1960 (ci-après la « déclaration de 1960 »). La déclaration de
1960 a marqué une étape essentielle pour l’humanité dans l’évolution du
droit international s’agissant du droit des peuples à disposer d’eux-mêmes.
Si l’on veut bien se souvenir qu’en 1960, un tiers au moins de la popula-
tion mondiale vivait encore sous domination coloniale, la déclaration doit



   1 Voir, par exemple, résolution 9 (I) de l’Assemblée générale en date du 9 février 1946,
Populations qui ne s’administrent pas elles-mêmes ; résolution 566 (VI) de l’Assemblée
générale en date du 18 janvier 1952, Participation des territoires non autonomes aux
Travaux du Comité des renseignements relatifs aux territoires non autonomes ; résolu-
tion 545 (VI) de l’Assemblée générale en date du 5 février 1952, Insertion dans le Pacte
ou les Pactes internationaux relatifs aux droits de l’homme d’un article sur le droit des
peuples à disposer d’eux-mêmes, se référant à la résolution 421 (V) de l’Assemblée géné-
rale en date du 4 décembre 1950 ; résolution 637 (VII) de l’Assemblée générale en date
du 16 décembre 1952, Droit des peuples et des nations à disposer d’eux-mêmes ; résolu-
tion 738 (VIII) de l’Assemblée générale en date du 28 novembre 1953, Le droit des peuples
et des nations à disposer d’eux-mêmes ; résolution 1188 (XII) de l’Assemblée générale en
date du 11 décembre 1957, Recommandations concernant le respect, sur le plan interna-
tional, du droit des peuples et des nations à disposer d’eux-mêmes ; résolution 1466 (XIV)
de l’Assemblée générale en date du 12 décembre 1959, Participation des territoires non
autonomes aux travaux de l’Organisation des Nations Unies et des institutions spécialisées.

                                                                                      167

                     séparation des chagos (décl. comm.)                              259

être considérée comme une gigantesque avancée sur la voie de la libéra-
tion et de la justice. Soutenue par la création, le 27 novembre 1961, du
comité spécial chargé de surveiller son application 2, la déclaration de
1960 témoigne de la volonté manifeste de l’Assemblée générale de réaliser,
en droit international, le droit à l’autodétermination. En eﬀet, elle consti-
tuait l’aﬃrmation de ce droit en tant que norme universellement appli-
cable à laquelle il était, par conséquent, impossible de déroger.

   3. L’Assemblée générale a joué un rôle très actif pour garantir l’achè-
vement du processus de décolonisation à travers le monde, grâce notam-
ment à l’adoption de plusieurs résolutions réaﬃrmant les dispositions de
la déclaration de 1960 et surveillant son application au ﬁl des années 3.
   4. La déclaration de 1960 a cristallisé le droit des peuples à disposer
d’eux-mêmes en droit international général. Son importance cruciale a été
par la suite conﬁrmée par la Cour dans son avis consultatif de 1975 sur le
Sahara occidental, dans lequel elle déclarait en particulier qu’elle « a été la
base du processus de décolonisation qui s’est traduit, depuis 1960, par la
création de nombreux Etats, aujourd’hui Membres des Nations Unies » 4.
   5. La déclaration sur les relations amicales 5, adoptée en 1970 (ci-après
la « déclaration de 1970 »), a réaﬃrmé les éléments constitutifs du droit
des peuples à disposer d’eux-mêmes, plus particulièrement l’obligation de
respecter l’intégrité territoriale des territoires non autonomes ainsi que,
élément majeur, la volonté librement exprimée des peuples intéressés de
mettre rapidement ﬁn au colonialisme. La déclaration de 1970 constitue
un nouvel exemple de la grande valeur des résolutions de l’Assemblée
générale pour ancrer solidement le droit à l’autodétermination dans le
droit international général.
   6. En insistant, année après année, sur l’importance du droit fonda-
mental des peuples à obtenir leur liberté et leur indépendance en tant que
norme majeure du droit international, l’Assemblée générale est parvenue,
grâce à ses résolutions et à leur application, à mener presque entièrement
à bien le processus de décolonisation à travers le monde. Le présent avis
consultatif doit être replacé dans cette perspective historique.


   2  Résolution 1654 (XVI) de l’Assemblée générale en date du 27 novembre 1961, La
situation en ce qui concerne l’application de la Déclaration sur l’octroi de l’indépendance
aux pays et aux peuples coloniaux.
    3 Voir, par exemple, résolution 1654 (XVI) de l’Assemblée générale en date du

27 novembre 1961, La situation en ce qui concerne l’application de la Déclaration sur
l’octroi de l’indépendance aux pays et aux peuples coloniaux ; résolution 1956 (XVIII) de
l’Assemblée générale en date du 11 décembre 1963, La situation en ce qui concerne l’appli-
cation de la Déclaration sur l’octroi de l’indépendance aux pays et aux peuples coloniaux ;
résolution 2189 (XXI) de l’Assemblée générale en date du 13 décembre 1966, Application
de la Déclaration sur l’octroi de l’indépendance aux pays et aux peuples coloniaux.
    4 Sahara occidental, avis consultatif, C.I.J. Recueil 1975, p. 32, par. 57.
    5 Résolution 2625 (XXV) de l’Assemblée générale en date du 24 octobre 1970, Décla-

ration relative aux principes du droit international touchant les relations amicales et la
coopération entre les Etats conformément à la Charte des Nations Unies.

                                                                                      168

                 séparation des chagos (décl. comm.)                   260

  7. Compte tenu de la pertinence des résolutions de l’Assemblée géné-
rale pour les questions soulevées devant la Cour, il aurait fallu accorder
une plus grande importance à leur valeur. On ne peut mettre en cause la
valeur normative de ces résolutions en la matière : elles sont la preuve du
développement continu de l’opinio juris communis en droit international
coutumier.
  8. Dans le présent avis consultatif, la Cour aurait dû examiner avec
plus de soin l’importance des résolutions de l’Assemblée générale dans la
consolidation du droit à l’autodétermination et, compte tenu de la perti-
nence du jus cogens pour les questions soulevées dans la procédure, elle
aurait également dû se prononcer sur le caractère impératif (jus cogens)
de ce droit.

                       (Signé) Antônio Augusto Cançado Trindade.
                               (Signé) Patrick L. Robinson.




                                                                       169

